Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 3/3/22 and 11/18/21 have been considered.
Drawings
The drawings filed 11/18/21 are acceptable to the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10, 13-16 and 18 of U.S. Patent No. 11,259,119. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all the limitations of the instant application claims, respectively.  The patent claims also include additional limitations. Specifically independent claims 1, 10 and 18 of the patent includes (other than minor obvious wording variations describing the same features) each of the claimed features of claims 1, 8 and 15 respectively.  The patent claims 1, 10 and 18 additionally contain limitation to “determining a threshold power ratio for the one or more power ratios”.   Hence the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010.  “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to the species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  Additionally, each of the limitations of claims 2-7, 9-14 and 16-20 have corresponding claimed features in patent claims 1, 4-8, 10 and 13-16.     
					Examiner’s Comments
6. 	Herve et al. being considered the closet art of record (other than applicants own patent used in the above double patenting rejection) teaches an arrangement for audio signal processing at a wearable device (figure 1, headset),
comprising:
receiving, at the wearable device comprising a plurality of microphones (20, 21) and a bone conduction sensor ((18) along with abstract) , a first input audio signal from an outer microphone (output from 22) and a second input audio signal from an inner microphone (output from 20) (note in the arrangement depicted in figure 1 these two microphones are located along an axis in relation to a user’s mouth, with the closer of the two microphones considered an inner microphone and the microphone further away from the users mouth along the axis as the outer microphone);
receiving a bone conduction signal from the bone conduction sensor (output from sensor (18), the bone conduction signal associated with the first input audio signal and the second input audio signal (those audio signals that can be detected by each of the microphones (20, 21) and physiological sensor (bone conduction sensor (18));
filtering (by the use of filter (48) the bone conduction signal based at least in part on a set of frequencies corresponding to the first input audio signal and the second input audio signal (note that the filters (48, 50 and 52) are designed to have the same cutoff frequency, in order to provide only those audio signals detected at each microphone above a specific cut off frequency and those below the cutoff frequency at the sensor); and
outputting, to a speaker (28) of the wearable device, an output audio signal based at least in part on the filtering (see figure 2 in which after the processing from the filter (48) a signal is formed that sent for reproduction at the speaker.  This reference however does not teach or obviously suggest to calculate or more power ratios which are used in comparison with a threshold to determine the audio output signal to a speaker as set forth in each of claims 1, 8 and 15. 
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/31/22